Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 10,514,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowances
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, fail to disclose or render obvious the amendment filed on 10/6/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions…determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target, wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction, wherein said offset value is obtained from said respective guest branch instruction in said native address space during said execution.”
The closest prior art of record, Bohizic (PGPUB No. 2011/0071814 cited on IDS filed on 10/31/19) and Lin (PGPUB No. 2017/0003967 cited on IDS filed on 10/31/19) both teach determining a branch target for a respective guest branch instruction by adding an offset to an instruction block address.  However, neither reference teaches determining a branch target for a respective guest branch instruction by adding an offset to a youngest prior guest branch target, nor a guest branch target register that would store a plurality of prior guest branch targets, in which said youngest prior guest branch target would be retrieved.  Additionally, neither reference indicates that the offset is obtained from said respective guest branch instruction in said native address space during execution.
	While Morris (PGPUB No. 2006/0026408 cited on IDS filed on 10/31/19) teaches the use of hint instructions which can calculate a predicted target address by adding a most recently taken target address and an offset obtained from the hint instruction. However, Morris is silent to guest branch instructions in a native address space, and in fact does not discuss emulating guest branch instructions in a native/host address space.  Therefore, it would not be obvious to apply the branch target address calculation technique of Morris to an environment as taught in Bohizic or Lin as claimed absent impermissible hindsight.  Additionally Morris does not teach, “a guest branch target register that would store a plurality of prior guest branch targets”, and therefore 
	Furthermore, Padwekar (USPAT No. 7,107,437 cited on IDS filed on 10/31/19) teaches a speculative branch target buffer that would store prior branch targets. However, Padwekar is silent to guest branch instructions in a native address space, and in fact does not discuss emulating guest branch instructions in a native/host address space.  
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential double patenting rejections and rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 10/6/2021 and the terminal disclaimer filed on 10/29/2021, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183